[J-5-2022]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT

  BAER, C.J., TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, BROBSON, JJ.


 IN RE: APPEAL OF THE APRIL 24, 2018              :   No. 80 MAP 2021
 DECISION OF THE CHARLESTOWN                      :
 TOWNSHIP ZONING HEARING BOARD                    :   Appeal from the Order of
 DENYING THE CHALLENGE OF                         :   Commonwealth Court at No. 826 CD
 CHARLESTOWN OUTDOOR, LLC TO THE                  :   2019 dated January 21, 2021,
 VALIDITY OF THE ZONING                           :   reconsideration denied March 15,
 ORDINANCE'S EXCLUSION OF                         :   2021, Affirming the Order of the
 OUTDOOR ADVERTISING BILLBOARDS                   :   Chester County Court of Common
                                                  :   Pleas, Civil Division, at No. 2018-
                                                  :   05282-ZB dated June 13, 2019.
 APPEAL OF: CHARLESTOWN                           :
 OUTDOOR, LLC                                     :   ARGUED: March 8, 2022


                                         OPINION


JUSTICE WECHT                                            DECIDED: August 16, 2022
       Charlestown Township, a municipality in Chester County, enacted a zoning

ordinance that permits outdoor, off-premises advertising signs (otherwise known as

billboards) in a particular district. A statewide regulation concerning roadside billboards

promulgated by the Pennsylvania Department of Transportation (“PennDOT”) has the

practical effect of barring that use.     Charlestown Outdoor, LLC, (“Outdoor”) seeks

nonetheless to erect a billboard on property it leases in that zoning district. In pursuit of

that objective, Outdoor filed a substantive validity challenge to Charlestown Township’s

ordinance, asserting that it is de facto exclusionary. “In a de facto exclusion case, the

challenger alleges that an ordinance appears to permit a use, but under such conditions
that the use cannot in fact be accomplished.”1 Here, it is not the zoning ordinance, but

rather the statewide regulation, that precludes the proposed use. Accordingly, we hold

that the challenged zoning ordinance is not de facto exclusionary.         We affirm the

Commonwealth Court’s rejection of Outdoor’s validity challenge.

         I.    Background

         On December 20, 2004, the Board of Supervisors of Charlestown Township (the

“Township”) enacted Zoning Ordinance 125-2004 (“the Zoning Ordinance”).2 In addition

to numerous other innovations, the Zoning Ordinance established the Business-1 (“B-1”)

zoning district in an area that had been zoned for limited industrial use. Before 2004, the

Zoning Ordinance’s predecessor provision had permitted billboards in that limited

industrial use zoning district. As amended, the Zoning Ordinance allows billboards in this

zoning district (now designated B-1), subject to a five-foot setback requirement.3

Billboards are not a permitted use anywhere else in the Township. Like the prior limited

industrial use district, the present B-1 zoning district is adjacent to the Pennsylvania

Turnpike.4

         Several years later, in 2011, the Pennsylvania Department of Transportation

(“PennDOT”) constructed a new traffic interchange in the Township, with on and off ramps




1        Twp. of Exeter v. Zoning Hearing Bd. of Exeter Twp., 962 A.2d 653, 659 (Pa.
2009).
2        Charlestown Twp. Zoning Ordinance 125-2004.
3      The Township’s Zoning Ordinance provides that “[o]utdoor advertising billboards
shall be located only a minimum of five feet and a maximum of 30 feet from the Turnpike
east-west travel lanes right-of-way.” Id. § 27-1405.13.B.
4      In 2008, the Township adopted the Phoenixville Regional Comprehensive Plan, a
multi-municipal comprehensive plan enacted jointly with several other regional
municipalities under Article XI of Pennsylvania’s Municipalities Planning Code (“MPC”),



                                      [J-5-2022] - 2
connecting Phoenixville Pike to the Turnpike. This brought into play certain statutory and

regulatory provisions that were not germane at the time of the Zoning Ordinance’s

adoption. Specifically, in the Outdoor Advertising Control Act of 1971,5 the General

Assembly established standards for the erection and maintenance of billboards located

along interstate and primary road systems throughout the Commonwealth. PennDOT

implemented that statute by promulgating regulations governing billboards adjacent to

interstate and primary roads.      Section 445.4(b)(2)(i) of these regulations prohibits

billboards within 500 feet of an interstate interchange.6 As applied to the Township,

construction of the Phoenixville Pike ramp triggered Section 445.4(b)(2)(i), which

effectively prohibits billboards anywhere in the B-1 zoning district.




including Phoenixville Borough, Schuylkill Township, East Pikeland Township, East
Vincent Township, and West Vincent Township. See 53 P.S. §§ 11101–11107.
5      See 36 P.S. §§ 2718.101–2718.115.
6      Section 445.4(b)(2)(i) provides:

       (b) Maintenance. A sign may not be erected or maintained inconsistent with
       the following criteria:
                                         ***

       (2) Spacing of signs. Spacing of signs shall include the following:

       (i)    Along the interstate system and limited access highways on the
              primary system, no two sign structures may be spaced less than 500
              feet apart; and outside the boundaries of cities of all classes and
              boroughs, no structure may be erected adjacent to or within 500 feet
              of an interchange or safety rest area, measured along the interstate
              or limited access primary from the beginning or ending of pavement
              widening at the exit from or entrance to the main-traveled way.

67 Pa. Code § 445.4(b)(2)(i). As the Township is neither a city nor a borough, it is subject
to the 500-foot setback.




                                       [J-5-2022] - 3
       Outdoor wishes to construct and maintain a billboard on a parcel that it leases

along Phoenixville Pike in the Township (“the Property”). The Property is situated within

the B-1 zoning district and borders the Turnpike. Section 445.4(b)(2)(i) of PennDOT’s

regulations prohibits the erection and maintenance of billboards on the Property due to

its proximity to the Turnpike interchange.

       On May 1, 2017, Outdoor filed a challenge to the validity of the Township’s Zoning

Ordinance under Section 916.1(a)(1) of the MPC.7 Outdoor asserted that the Zoning

Ordinance unlawfully de facto excludes billboards because, although the Zoning

Ordinance permits billboards in the B-1 zoning district subject to the setback requirements

of Section 27-1405.13.B, PennDOT’s regulation precludes billboards in the entirety of that

district. Because of this alleged de facto exclusion, Outdoor argued that the Zoning

Ordinance was invalid and unconstitutional, and it sought site-specific relief authorizing it

to construct a billboard on the Property.8, 9




7       53 P.S. § 10916.1(a)(1) (“A landowner who, on substantive grounds, desires to
challenge the validity of an ordinance or map or any provision thereof which prohibits or
restricts the use or development of land in which he has an interest shall submit the
challenge . . . to the zoning hearing board. . . .”) (footnote omitted).
8      Outdoor also alleged that the Zoning Ordinance was de jure exclusionary, an
allegation that was decided in the Township’s favor and that is no longer at issue in this
appeal.
9      In its validity challenge, Outdoor indicated that, were it successful, the MPC
requires site-specific relief. See Zoning Challenge at 4 (citing 53 P.S. § 11006-A(c)
(empowering a court to “order the described development or use approved” or to “order
it approved as to some elements”)). Before the Charlestown Township Zoning Hearing
Board, Outdoor likewise requested site-specific relief. Br. of Challenger, Zoning Hearing
Bd., at 14, 16. The Township asserts that Outdoor failed to request any form of site-
specific relief because it did not include proposed plans for such relief, resulting in waiver.
Outdoor’s obligations with regard to the relief it sought are beyond the scope of this
appeal.




                                        [J-5-2022] - 4
      Following two hearings, the Charlestown Township Zoning Hearing Board (“the

Board”) denied Outdoor’s challenge.      Because the 500-foot prohibition that barred

construction of billboards along the Turnpike in the B-1 zoning district was not imposed

by the Township, but by PennDOT, the Board held that the Zoning Ordinance was not de

facto exclusionary.10

      Outdoor appealed the Board’s decision to the Court of Common Pleas. Outdoor

argued that the Township has an obligation to provide for billboards as a permitted use in

a viable area of the Township and had failed to do so. To the extent that the Zoning

Ordinance appeared to permit billboards but failed to provide a zoning district in which

that use was permitted, Outdoor argued that it was de facto exclusionary.

10      The Board also examined Outdoor’s challenge under Section 916.1(h) of the MPC,
considering the availability of uses under the zoning ordinances of the municipalities
participating in the Phoenixville Regional Planning Commission within a reasonable
geographic area. Section 916.1(h) of the MPC provides:

      (h) Where municipalities have adopted a multimunicipal comprehensive
      plan pursuant to Article XI but have not adopted a joint municipal ordinance
      pursuant to Article VIII-A and all municipalities participating in the
      multimunicipal comprehensive plan have adopted and are administering
      zoning ordinances generally consistent with the provisions of the
      multimunicipal comprehensive plan and a challenge is brought to the validity
      of a zoning ordinance of a participating municipality involving a proposed
      use, then the zoning hearing board or governing body, as the case may be,
      shall consider the availability of uses under zoning ordinances within the
      municipalities participating in the multimunicipal comprehensive plan within
      a reasonable geographic area and shall not limit its consideration to the
      application of the zoning ordinance on the municipality whose zoning
      ordinance is being challenged.

53 P.S. § 10916.1(h) (footnotes omitted).

      The Board concluded that, because billboards were a permitted use in several of
these municipalities within a reasonable geographic area, Outdoor’s validity challenge
was precluded by Section 916.1(h) of the MPC. Any issues related to this determination
are not encompassed within our grant of allocatur and are beyond the scope of this
appeal.




                                      [J-5-2022] - 5
       On June 13, 2019, the Common Pleas Court affirmed without taking additional

evidence. The court rejected Outdoor’s argument, finding no error of law in the Board’s

conclusion that the Zoning Ordinance was not de facto exclusionary. The trial court

initially found this issue waived because the parties provided no authority on point and

because PennDOT was not joined as a necessary party to the action. On the merits, the

trial court held that it was the PennDOT regulation, not the Zoning Ordinance, that

precluded the otherwise permitted use. The trial court relied upon Montgomery Crossing

Association v. Township of Lower Gwynedd, in which the Commonwealth Court held that

“if a district containing available land has been zoned to permit a particular use, one may

not later base a claim that the use is excluded on the fact that the land has been used for

another purpose instead.”11 The trial court explained that, when the Township enacted

the current iteration of the Zoning Ordinance in 2004, billboards could have been

constructed in the B-1 zoning district. It was the intervening construction of the PennDOT

ramp, and the application of PennDOT’s regulation, that prohibited the use of billboards.

To conclude that the Zoning Ordinance was exclusionary would, according to the trial

court, “lead to the absurd result of creating an ongoing, impractical[ ] obligation for the

Township to rezone and update its Zoning Ordinance every time an intervening condition

not caused by the Township occurred.”12

       Outdoor appealed to the Commonwealth Court, which affirmed in an unpublished

memorandum.13 Outdoor argued to the Commonwealth Court that there was a de facto

exclusion of billboards under the Zoning Ordinance because there was no location in the


11     758 A.2d 285, 290-91 (Pa. Cmwlth. 2000).
12     Tr. Ct. Op. at 10.
13     In re Appeal of the April 24, 2018 Decision of the Charlestown Twp. Zoning Hearing
Bd., 247 A.3d 1193, 2021 WL 208215, 826 C.D. 2019 (Pa. Cmwlth. Jan. 21, 2021).


                                      [J-5-2022] - 6
Township that could accommodate a billboard and simultaneously comply with

PennDOT’s regulation. Outdoor asserted that the Township was obligated to amend its

Zoning Ordinance to accommodate PennDOT’s regulation following the construction of

the Turnpike ramp.

       In addition to Montgomery Crossing, the Commonwealth Court considered

Kaiserman v. Springfield Township, 348 A.2d 467 (Pa. Cmwlth. 1975), as well as its

unreported decision in In re Glen Loch Two Associates, L.P., 2012 WL 8655008, 45 C.D.

2012 (Pa. Cmwlth. Nov. 29, 2012). Kaiserman, like Montgomery Crossing, declined to

find a zoning ordinance de facto exclusionary where the ordinance permitted a particular

use, but the available land was later developed with other permitted uses. Glen Loch

likewise rejected an argument that the zoning code was de facto exclusionary because it

permitted a particular use in a zoning district that was vacant when the zoning ordinance

was enacted but, at the time of the challenge, no longer contained any available land.

Applying these cases, the Commonwealth Court examined the substantive validity of the

Zoning Ordinance “based upon conditions as they existed at the time of [the] ordinance’s

enactment.”14

       When the Zoning Ordinance was enacted in 2004, there was no Turnpike ramp at

Phoenixville Pike, and no impediment to placing a billboard in the B-1 zoning district

(subject to the Zoning Ordinance’s setback requirement).             According to the

Commonwealth Court, it was not the Township’s Zoning Ordinance that prevented the

construction of a billboard in the B-1 zoning district, but rather the subsequent

construction of the Turnpike ramp, the Outdoor Advertising Control Act, and PennDOT’s

regulation.   The Commonwealth Court declined to attribute the acts of the General

Assembly or the regulations of PennDOT to the Township. To hold otherwise would,

14     Id. at *10.


                                     [J-5-2022] - 7
according to the Commonwealth Court, “require a municipality to rezone based upon

another’s use of its land.”15 The court declined to impose such an ongoing obligation on

municipalities.

         Judge Leavitt dissented, opining that the combined effect of the Zoning Ordinance

and PennDOT’s regulation made it unlawful to erect a billboard in the B-1 zoning district

or anywhere else in the Township, a circumstance that operated to render the Zoning

Ordinance de facto exclusionary. Rather than applying the land saturation cases of

Montgomery Crossing, Kaiserman, and Glen Loch, Judge Leavitt relied upon the

unreported decision in Habit OPCO v. Borough of Dunmore, 2011 WL 10858496, 2312

C.D. 2010 (Pa. Cmwlth. Apr. 21, 2011). In Habit OPCO, the Commonwealth Court held

that a municipality’s zoning ordinance was de facto exclusionary where it purported to

permit a particular use, but imposed setback requirements that left no plot in the

municipality large enough to accommodate that use. In reaching this conclusion, the

Habit OPCO court explained that a challenger was not required to prove that the

ordinance was exclusionary when enacted.16 Judge Leavitt would have applied Habit

OPCO to hold that the Zoning Ordinance was rendered exclusionary by state and local

setback requirements. It was irrelevant, according to Judge Leavitt, that the Zoning

Ordinance was valid at the time it was enacted.

         We granted Outdoor’s petition for allowance of appeal in order to resolve one

issue:

         Did the Commonwealth Court err in holding that whether a zoning ordinance
         de facto excludes a legitimate business use—in this case outdoor
         billboards—is determined as of the time of enactment of the ordinance and


15       Id. at *11.
16       2011 WL 10858496, at *3.




                                       [J-5-2022] - 8
       does not consider the effect of other laws and regulations of other
       governmental bodies on the actual ability to locate that use as zoned by the
       municipality?17
       II.    Arguments

       Outdoor argues that the Zoning Ordinance and Section 445.4(b)(2)(i) of

PennDOT’s regulations together preclude the construction of billboards in the Township,

which results in a de facto exclusion. Outdoor disagrees with the Commonwealth Court’s

application of saturation cases, in particular Montgomery Crossing and Kaiserman, to

resolve its validity challenge. In Montgomery Crossing and Kaiserman, the land in the

zoning districts had already been developed with other permitted uses at the time of the

validity challenge. Outdoor believes that it was appropriate in those cases to examine

the validity of the ordinance under conditions that existed when the ordinance was

enacted. Property owners had multiple uses from which to choose, and choosing one

use over alternative uses did not render the unchosen use excluded, nor did it preclude

the property owners from later demolishing the chosen use to make way for other

permitted uses. According to Outdoor, the Commonwealth Court rejected the validity

challenges in Montgomery Crossing and Kaiserman because, at the time the ordinances

were adopted, the particular use was possible, and hypothetically remained possible as

a replacement for the current use.18

       In contrast, Outdoor maintains that erecting a billboard on the Property is not

prevented by other permitted, intervening uses of the land, but by a regulation that

excludes billboards in the only zoning district in which the Zoning Ordinance permits them.


17    In re April 24, 2018 Decision of Charlestown Twp. Zoning Hearing Bd., 266 A.3d
450 (Pa. 2021) (per curiam).
18    Appellant’s Br. at 9 (“[D]espite the use of all available land for other uses, there
remained the potential for the unbuilt use to be constructed within the zoning district or
municipality.”).




                                       [J-5-2022] - 9
Rather than examining the legality of the Zoning Ordinance at the time of enactment,

Outdoor urges that the question is whether, “in application,” “the use is excluded.”19 It is

immaterial to Outdoor whether the factual circumstances that created the exclusion

existed when the Township adopted its ordinance. Like Judge Leavitt in dissent, Outdoor

argues that Habit OPCO rejected the idea of requiring a challenger to prove that the

ordinance was exclusionary when enacted.

       Outdoor suggests that the Township easily can amend the Zoning Ordinance to

permit billboards in parts of the Township not impacted by Section 445.4(b)(2)(i) of

PennDOT’s regulations. In a world of overlapping layers of governmental regulation,

Outdoor perceives an ongoing obligation on the part of municipalities to respond to new

governmental regulations restricting the development of land in a manner that facilitates

legitimate business uses. Outdoor seeks a declaration that the Zoning Ordinance is de

facto exclusionary, and a remand to the Commonwealth Court to consider the application

of Section 916.1(h) of the MPC.

       In response, the Township asserts that a challenger establishes exclusionary

zoning based only on what the zoning ordinance permits or excludes. 20 Because the

prohibition of billboards in this case was not accomplished by the Zoning Ordinance, the

Township argues, the Zoning Ordinance is not exclusionary. Nor did the construction of

the Turnpike ramp somehow create a de facto exclusion under the Zoning Ordinance, as

the prohibition of billboards was not a condition imposed by the Township. Because it




19     Id. at 16.
20      See, e.g., Borough of Edgewood v. Lamanti’s Pizzeria, 556 A.2d 22, 24 (Pa.
Cmwlth. 1989) (“De facto exclusion of a legitimate use is established where an ordinance
appears to permit the use but imposes unreasonable restrictions which, when applied,
effectively prohibit the use throughout the municipality.”) (footnote omitted).


                                      [J-5-2022] - 10
was not the Township that created the regulatory prohibition, the Township believes that

the regulations cannot be attributed to it.

       Under Kaiserman and Montgomery Crossing, the Township perceives no ongoing

obligation for municipalities continuously to review and revise zoning ordinances to

account for governmental regulations beyond the municipality’s control. Habit OPCO is

not persuasive authority to hold otherwise, according to the Township, because that case

is readily distinguishable on its facts. Further, the Township asserts that imposing an

affirmative and continuing duty upon municipalities to review the implications of

governmental regulations outside of their control on every parcel of land within their

borders is untenable. Municipalities already underwrite the expense of consulting with

land use planners and solicitors who specialize in ensuring that a zoning ordinance, when

enacted, conforms with regulations already imposed by other governmental agencies.

The Township asserts that there is no basis to require more of municipalities in this

regard. Consequently, the Township urges this Court to affirm the Commonwealth Court.

       III.   Analysis

       Where, as here, the trial court has taken no additional evidence, appellate review

of the Board’s decision is limited to determining whether the Board abused its discretion

or committed an error of law.21 An abuse of discretion occurs when the Board’s findings

are not supported by substantial evidence, meaning “relevant evidence which a

reasonable mind would accept as adequate to support the conclusion reached.”22




21     Hertzberg v. Zoning Bd. of Adjustment for the City of Pittsburgh, 721 A.2d 43, 46
(Pa. 1998).
22     Exeter, 962 A.2d at 659 (cleaned up).




                                       [J-5-2022] - 11
Whether an ordinance is exclusionary is a question of law over which our standard of

review is de novo, and our scope of review is plenary.23

       The controlling principles of zoning law are well-settled. “Property owners have a

constitutionally protected right to enjoy their property.”24    Article I, Section 1 of the

Pennsylvania Constitution protects the people’s right to enjoyment of private property,

and the Fifth and Fourteenth Amendments to the United States Constitution circumscribe

governmental interference with this right.25 Property rights may be limited by zoning

ordinances that bear a substantial relationship to a municipality’s police power, that is,

“governmental action taken to protect or preserve public health, safety, morality, and

welfare.”26 A municipality’s police power enables it to manage the growth of a community

through its placement of private development into zoning districts within the community.27

Modern growth management is implemented through local land use planning and zoning,

premised upon the division of land into distinct zoning districts.28

23     In re Bd. of Comm’rs of Cheltenham Twp., 211 A.3d 845, 853 (Pa. 2019); Womer
Realty, LLC v. Twp. of Wilmington, 206 A.3d 627, 640 (Pa. Cmwlth. 2019).
24     Exeter, 962 A.2d at 659 (cleaned up).
25    Hopewell Twp. Bd. of Supervisors v. Golla, 452 A.2d 1337, 1341 (Pa. 1982); see
PA. CONST. art. I, § 1; U.S. CONST. AMENDS. V, XIV.
26     Exeter, 962 A.2d at 659; see also Nat’l Land & Inv. Co. v. Kohn, 215 A.2d 597, 607
(Pa. 1966) (“Such ordinances must bear a substantial relationship to those police power
purposes.”).
27     Village of Euclid, Ohio v. Ambler Realty Co., 272 U.S. 365, 397 (1926) (upholding
a municipal zoning ordinance as a valid exercise of police power against a constitutional
challenge).
28      Pennsylvania’s MPC enables local zoning ordinances to “permit, prohibit, regulate,
restrict and determine . . . [u]ses of land, watercourses and other bodies of water,” as well
as the “[s]ize, height, bulk, location, erection, construction, repair, maintenance,
alteration, razing, removal and use of structures.” 53 P.S. § 10603(b)(1)-(2). Zoning
ordinances are required to “reflect the policy goals of the municipality.” Id. § 10606.




                                      [J-5-2022] - 12
       Zoning ordinances enjoy a presumption of constitutionality.29 To overcome this

presumption, the challenger bears the burden of showing that the zoning ordinance

completely or effectively excludes a legitimate use.30 A zoning ordinance that excludes

a legitimate use of land may be found unconstitutionally exclusionary. Such zoning

ordinances are either de jure or de facto exclusionary. De jure exclusion occurs when

the “ordinance on its face totally excludes a use.”31 De facto exclusion exists if, as

applied, “an ordinance appears to permit a use, but under such conditions that the use

cannot in fact be accomplished.”32 If a challenger meets its burden of proving that the

zoning ordinance is exclusionary, then the burden shifts to the municipality to prove that

the exclusion “bears a substantial relationship to the public health, safety, morality, or

welfare.”33

       Ordinances regulating billboards and other outdoor advertisements are within a

municipality’s police power.34 In matters of zoning, “billboards are not objectionable per



29     Exeter, 962 A.2d at 659 (cleaned up).
30    Interstate Outdoor Adver., L.P. v. Zoning Hearing Bd. of Warrington Twp., 39 A.3d
1019, 1024 (Pa. Cmwlth. 2012).
31     Exeter, 962 A.2d at 659.
32     Exeter, 962 A.2d at 659 (cleaned up); Hodge v. Zoning Hearing Bd. of West
Bradford Twp., 312 A.2d 813, 818 (Pa. Cmwlth. 1973) (“When. . . a challenger alleges
that there is de facto exclusionary zoning, [the challenger] carries the heavy burden of
showing that, even though on its face an ordinance permits a specific use, the ordinance
as applied effectively prohibits such use.”).
33    In re Bartkowski Inv. Group, Inc., 106 A.3d 230, 238-39 (Pa. Cmwlth. 2014);
Exeter, 962 A.2d at 661.
34      Exeter, 962 A.2d at 660 (“[A] municipality may divide the municipal area into
districts and prohibit or regulate activities such as advertising in areas whose character
is not consistent with that use.”).




                                     [J-5-2022] - 13
se.”35 A “blanket prohibition” on billboards in the entire municipality without justification

would not pass constitutional muster.36 Billboards have been recognized as a legitimate

use of property in Pennsylvania, and may be regulated, but not excluded, from a

municipality through its zoning ordinance.37

       We have established a two-step analysis for examining whether a zoning

ordinance is unlawfully exclusionary. First, we consider whether the challenging party

has overcome the presumed constitutionality of the ordinance by showing that it excludes

billboards as a use.38 Second, if the challenger has done so, we then consider whether

the municipality has salvaged the ordinance by showing that the exclusion bears a

substantial relationship to the public health, safety, morality, or welfare.39 The case before

us here involves only the first step in this analysis.

       As this is a de facto challenge, in order to overcome the presumption of

constitutionality, Outdoor would have to demonstrate that, as applied, the Zoning

Ordinance “appears to permit a use, but under such conditions that the use cannot in fact

be accomplished.”40 The evidence presented to the Board established that the latest

35     Id.
36     Id.; Exton Quarries, Inc. v. Zoning Bd. of Adjustment of West Whiteland Twp., 228
A.2d 169, 179 (Pa. 1967) (“[T]he constitutionality of zoning ordinances which totally
prohibit legitimate businesses . . . from an entire community should be regarded with
particular circumspection.”).
37    Norate Corp., Inc. v. Zoning Bd. of Adjustment of Upper Moreland Twp., 207 A.2d
890, 895 (Pa. 1965), Adams Outdoor Adver., LP v. Zoning Hearing Bd. of Smithfield Twp.,
909 A.2d 469, 477 (Pa. Cmwlth. 2006); J.B. Steven, Inc. v. Bd. of Comm’rs of Wilkins
Twp., 654 A.2d 135 (Pa. Cmwlth. 1995).
38     Exeter, 962 A.2d at 661.
39     Id.
40     Id. at 659.




                                       [J-5-2022] - 14
iteration of the Zoning Ordinance was enacted in 2004 to permit billboards in the B-1

zoning district, subject to a setback requirement. Construction of the Turnpike ramp at

Phoenixville Pike commenced several years later, in 2011. This construction triggered

application of the Outdoor Advertising Control Act and regulations promulgated

thereunder by PennDot. Section 445.4(b)(2)(i) of these regulations prohibits the erection

of any billboard within 500 feet of an interchange.41 Consequently, while the Zoning

Ordinance permits billboards in the B-1 zoning district, the PennDOT regulation effectively

prohibits them in the same location.

       A successful challenger in a de facto exclusion case demonstrates that the zoning

ordinance appears to permit a use, while also imposing conditions that operate to render

the use impossible. This was the case in Township of Exeter, where we considered

whether a municipality’s restriction of the size of billboards was de facto exclusionary.

The local zoning ordinance prohibited signs, including billboards, from exceeding a size

of twenty-five square feet. A company in the business of erecting billboards challenged

the ordinance as a de facto exclusion of billboards, which, by industry standards, are

sized at either 300 or 672 square feet. After acknowledging the evidence that a twenty-

five square foot sign was too small to convey an advertising message to the motoring

public, this Court agreed with the company that the local zoning ordinance’s size limitation

was a de facto exclusion of billboards in the township: although that ordinance appeared

to permit billboards as a use, it did so under conditions such that the use could not be

accomplished.42



41     67 Pa. Code § 445.4(b)(2)(i).
42      Exeter, 962 A.2d at 662 (“Thus, Land Displays proved a de facto exclusion—that
is, it demonstrated that Section 105.2 appears to permit billboards as a use, but under
such conditions that the use cannot in fact be accomplished.”).


                                       [J-5-2022] - 15
      Similarly, in National Land & Investment Company v. Kohn, we declared an

ordinance exclusionary where it imposed a four-acre lot minimum in residential districts

in the township. Reasoning that the primary purpose of the zoning ordinance was “to

prevent the entrance of newcomers in order to avoid future burdens,” this Court held that

“the general welfare is not fostered or promoted by a zoning ordinance designed to be

exclusive and exclusionary.”43 In Surrick v. Zoning Hearing Board of Upper Providence

Township, we held that a zoning ordinance unlawfully excluded multi-family dwellings

because it classified only 1.14% of the township acreage for this use.44 And in Eller v.

Board of Adjustment of London Britain Township, we held that a zoning ordinance was

exclusionary because of the impossibility created by its set-back requirements.45

      In cases of exclusionary zoning, the focus is on the zoning ordinance.46 An

ordinance is declared exclusionary in the face of a de facto challenge solely by reference

43    215 A.2d 597, 612 (Pa. 1965).
44    382 A.2d 105, 111-12 (Pa. 1977).
45    198 A.2d 863, 866-67 (Pa. 1964).
46      See Willistown Twp. v. Chesterdale Farms, Inc., 341 A.2d 466, 468 (Pa. 1975)
(holding that a zoning ordinance that provided for apartment construction in only eighty
of the township’s 11,589 acres was exclusionary); Appeal of Girsh, 263 A.2d 395, 398
(Pa. 1970) (“appellee cannot have a zoning scheme that makes no reasonable provision
for apartment uses”); Baker v. Upper Southampton Twp. Zoning Hearing Bd., 830 A.2d
600, 606 (Pa. Cmwlth. 2003) (a zoning ordinance that only permitted off-premises signs
in a manner that excluded advertising was exclusionary); Adams Outdoor Adver., Ltd. v.
Hanover Twp. Zoning Hearing Bd., 633 A.2d 240, 244 (Pa. Cmwlth. 1993) (holding that
a zoning ordinance that only permitted advertising signs as an accessory use was
exclusionary because an advertising sign cannot be an accessory use); Stahl v. Upper
Southampton Twp. Zoning Hearing Bd., 606 A.2d 960, 966-67 (Pa. Cmwlth. 1992)
(holding that a zoning ordinance’s provisions relating to mobile home parks effected a de
facto exclusion of mobile home parks and were unduly restrictive); Borough of Edgewood,
556 A.2d at 24 (declaring that an ordinance, as applied, excluded restaurants, and
explaining that “[d]e facto exclusion of a legitimate use is established where an ordinance
appears to permit the use but imposes unreasonable restrictions which, when applied,
effectively prohibit the use throughout the municipality”); Borough of Dickson City v.



                                     [J-5-2022] - 16
to the restrictions that the zoning ordinance imposes. Likewise, ordinances are upheld in

the face of such challenges through an examination of the zoning ordinance. 47 Claims of

de jure exclusion are likewise resolved by examining the zoning ordinance to determine

whether it, by its terms, prohibits a particular use in the municipality.48



Patrick Outdoor Media, Inc., 496 A.2d 427, 429 (Pa. Cmwlth. 1985) (holding that an
ordinance was de facto exclusionary where it allowed billboards but also imposed size
restrictions that rendered the use impossible).
47      See Upper Salford Twp. v. Collins, 669 A.2d 335, 337 (Pa. 1995) (zoning
ordinance did not exclude mobile home parks where two zoning districts allowed any use
not specifically excluded); Sullivan v. Bd. of Supervisors of Lower Makefield Twp., 348
A.2d 464, 466-67 (Pa. Cmwlth. 1975) (en banc) (holding that the allocation of commercial
uses to two zoning districts with minimum lot sizes did not constitute a total exclusion of
commercial use or establish that the provision for commercial development was illusory);
MarkWest Liberty Midstream & Resources, LLC v. Cecil Twp. Zoning Hearing Bd., 102
A.3d 549, 572 (Pa. Cmwlth. 2014) (rejecting the claim that zoning ordinance excludes
natural gas compressor stations because the ordinance permitted the use, subject to
reasonable conditions); Smith v. Hanover Zoning Hearing Bd., 78 A.3d 1212, 1218-22
(Pa. Cmwlth. 2013) (rejecting argument that various restrictions imposed by zoning
ordinance rendered the ordinance exclusionary); Interstate Outdoor Adver., L.P. v. Zoning
Hearing Bd, of Warrington Twp., 39 A.3d 1019, 1026-27 (Pa. Cmwlth. 2012) (rejecting
argument that ordinance’s size restrictions pertaining to billboards resulted in a de facto
exclusion); Polay v. Bd. of Supervisors of West Vincent Twp., 752 A.2d 434, 436-37 (Pa.
Cmwlth. 2000) (holding that zoning ordinance did not exclude a particular use that it
permitted by special exception); HEJ Partnership v. Clinton Cty. Comm’rs, 657 A.2d 116,
118-19 (Pa. Cmwlth. 1995) (zoning ordinance did not exclude compost facilities where
the ordinance prohibited the use in agricultural districts but permitted the use in industrial
districts).
48      See, e.g., Exton Quarries, 228 A.2d at 179-82 (zoning ordinance that prohibited
quarrying throughout the municipality was unconstitutional on its face); Appeal of Ammon
R. Smith Auto Co., 223 A.2d 683, 684-85 (Pa. 1966) (municipality had no power to enact
zoning ordinance that facially prohibited flashing lights on signs); Norate, 207 A.2d at 895
(holding that zoning ordinance prohibiting off-site billboards throughout the municipality
was exclusionary); Bartkowski, 106 A.3d at 250 (holding zoning ordinance
unconstitutional for, by its terms, totally excluding billboards from the entire municipality);
Cty. of Beaver v. Borough of Beaver Zoning Hearing Bd., 656 A.2d 157, 158 (Pa. Cmwlth.
1995) (finding ordinance that facially excluded the use of land for a jail to be de jure
exclusionary).




                                       [J-5-2022] - 17
       These precedents establish that exclusionary zoning challenges are resolved by

analyses of the zoning ordinances at issue. If the challenged zoning ordinance appears

to permit a use but also imposes conditions that make it impossible to accomplish the

use, it is de facto exclusionary.49 In other words, to the extent an ordinance excludes a

use, it is, ipso facto, exclusionary. When a prohibition or impossibility arises by virtue of

something other than the ordinance, it cannot be said that the ordinance is the cause of

that impossibility or, consequently, that it is exclusionary.50

       In contrast to cases finding exclusionary zoning, Outdoor did not establish that

billboards are excluded because the Township imposed a condition that, as applied,

prohibits billboards. The Township zoned for billboards in the B-1 zoning district, and



49     Exeter, 962 A.2d at 659; Keinath v. Twp. of Edgmont, 964 A.2d 458, 464 (Pa.
Cmwlth. 2009) (“An ordinance is de facto exclusionary if it allows a use on its face, but its
provisions have the effect of prohibiting the use in the municipality.”); Macioce v. Zoning
Hearing Bd. of Borough of Baldwin, 850 A.2d 882, 888 (Pa. Cmwlth. 2004) (“De facto
exclusion exists where an ordinance permits a use on its face, but when applied acts to
prohibit the use throughout the municipality.”); Ficco v. Bd. of Supervisors of Hempfield
Twp., 677 A.2d 897, 899 (Pa. Cmwlth. 1996) (“Unless the challenger demonstrates that
the ordinance in question completely or effectively excludes a legitimate use . . . the
challenger has failed to carry its burden. . . .”).
50      In dissent, Justice Mundy posits that it is the combination of the PennDOT
regulation and the setback requirements of the preexisting zoning ordinance that
effectively bars the placement of billboards in the B-1 zoning district. Dissenting Op. at 3
(Mundy, J). Justice Mundy relies upon testimony from the Township’s planning expert,
Thomas Comitta, that there is a small portion of the B-1 Zoning District that is outside of
PennDOT’s 500-foot setback requirement, but also outside of the Ordinance’s maximum
thirty-foot setback. Id. The Board construed Comitta’s testimony as indicating that there
was a small portion of the B-1 Zoning District that was available for billboard use. Board’s
Findings of Fact at 4, ¶21. More importantly, there is no dispute that the Ordinance
permitted billboards in the B-1 Zoning District, or that this use remained possible until
construction of the PennDOT ramp triggered PennDOT’s regulation, effectively
prohibiting billboards near the ramp’s vehicular traffic. Our precedent resolves
exclusionary zoning challenges by examining the terms of the challenged zoning
ordinance itself, not the combined effect of overlapping state-wide regulations.




                                       [J-5-2022] - 18
PennDOT’s regulation effectively precludes billboards in that district.51           Because

PennDOT’s regulation, rather than the Zoning Ordinance, is the source of the exclusion,

the ordinance is not de facto exclusionary.

       Outdoor attempts to shift the focus away from the Zoning Ordinance by asserting

that the relevant question is whether “in application” the use is excluded. By adopting the

passive voice, Outdoor’s proposed legal test raises more questions than it would resolve.

Simply to examine whether a use is excluded is not to resolve who is excluding the use,

or what is being applied to exclude that use. Whether a zoning ordinance is exclusionary

is not resolved by the mere fact that one’s preferred use is not possible, but rather by

examining whether it is the zoning ordinance that causes that impossibility.

       Like the Commonwealth Court below, we analogize this case to precedent

rejecting claims of de facto exclusion where the development or restriction of land by a

third party, rather than the ordinance, renders the use impossible. In Kaiserman, the

zoning ordinance set aside a portion of land for multifamily dwellings. In the years after

the ordinance’s enactment, the land had been developed with single-family homes,

another permitted use. Arguing that the practical effect of the ordinance, coupled with the

intervening pattern of development, left no vacant land for apartment buildings, the

challengers asserted that the ordinance was de facto exclusionary. The Commonwealth

51     For Justice Mundy, the timing of the PennDOT regulation vis a vis the ordinance
is immaterial. Justice Mundy asserts that today’s opinion “sets the stage” for
municipalities to rely upon pre-existing regulations “to manipulate” the zoning process in
order “to exclude unpopular property uses.” Dissenting Op. at 4 (Mundy, J.). Our opinion
addresses whether a zoning ordinance is rendered exclusionary by a subsequent, state-
wide regulation. We are not faced with a situation where a municipality zoned for a
particular use in a district subject to statewide regulations that already precluded that use.
The Township asserts that the adoption of a zoning ordinance involves hiring experts and
consultants “who specialize in ensuring that a zoning ordinance, when adopted, complies
with those regulations already levied by the Legislature and the Judiciary.” Appellee’s
Brief at 19. We take the Township at its word.




                                       [J-5-2022] - 19
Court rejected this argument because it was not the zoning ordinance that accomplished

the exclusion, and the challengers had not contended that the ordinance was

exclusionary at the time it was passed.52

       Similarly, in Montgomery Crossing, a developer challenged a zoning ordinance as

excluding mobile home parks.53 When the ordinance was enacted, it set aside a portion

of vacant land for a mobile home park in a residential district. The land was developed

instead with apartments, another permitted use. Rejecting the developer’s challenge, the

Commonwealth Court held that the intervening development of vacant land does not

render a zoning ordinance de facto exclusionary.54 Nor did the municipality have an

“ongoing obligation” to rezone for mobile home parks, because the vacant land in the

district that permitted that use had been developed for apartments.55

       The Commonwealth Court likewise has rejected substantive validity challenges

brought by mining companies claiming that a zoning ordinance excluded mining activities

because established quarries had been depleted, observing that the question of exclusion

is resolved not by the fact that a proposed use is not possible, but rather by examining

whether the zoning ordinance is the cause of that impossibility. In Larock v. Board of

Supervisors, challengers who owned property zoned for conservation challenged the

52     Kaiserman, 348 A.2d at 470-71.
53     758 A.2d at 289-90.
54      Id. at 290 (“[I]f a district containing available land has been zoned to permit a
particular use, one may not later base a claim that the use is excluded on the fact that the
land has been used for another purpose instead.”); see also In re Groff Appeal, 274 A.2d
574, 575 (Pa. Cmwlth. 1971) (“While it may be inherently discriminatory for a township to
totally exclude a use from its borders, we fail to see the analogy by which we could reason
that a legitimately appropriated area for a specific use which has been saturated is in the
same posture as a total prohibition of that use within a municipality.”).
55     Id. at 291.




                                      [J-5-2022] - 20
validity of an ordinance that permitted a quarry only in an industrial zoning district where

all economically viable minerals already had been extracted.56 The Commonwealth Court

rejected this challenge, explaining that the exclusionary challenge depends not on

whether minerals were recoverable in the district zoned for quarries, but on whether the

zoning ordinance was the reason for this reality. “[T]here is a difference between the

extraction of minerals impacted by depletion versus the extraction of minerals impacted

by the application of an ordinance which is de facto exclusionary.”57         Because the

extraction of minerals was impeded by depletion, rather than by application of the

ordinance, the ordinance was not exclusionary. The Commonwealth Court declined to

require a municipality to designate a new area for the proposed use where an established

area had been depleted, consistent with Montgomery Crossing. The Commonwealth

Court also declined to impose an obligation on municipalities to rezone land for mineral

extraction simply because the land devoted to mineral extraction was depleted.

       Likewise, in Hanson Aggregates Pennsylvania Inc. v. College Township Council,

the owner of a depleted quarry challenged a zoning ordinance on the grounds that it failed

to provide for reasonable mineral development.58           Rejecting this challenge, the

Commonwealth Court held that the ordinance was not exclusionary, because “[f]uture

extraction is impacted by depletion rather than by application of the Ordinance.” 59

       Considering the impact of governmental regulations in D.C. Guelich Explosives

Co. v. Zoning Hearing Board of Mifflin Township, the Commonwealth Court rejected a


56     961 A.2d 916, 927 (Pa. Cmwlth. 2008).
57     Id.
58     911 A.2d 592 (Pa. Cmwlth. 2006).
59     Id. at 599.




                                      [J-5-2022] - 21
claim of de facto exclusion where an ordinance permitted a proposed use, but the

available land was insufficient to comply with state and federal regulations of that use.

As the Commonwealth Court explained, “these circumstances do not render the

Ordinance exclusionary and unconstitutional.”60

       The logic of cases involving the intervening development of land applies with equal

force to circumstances involving the intervening statewide regulation of land. Neither

situation involves a zoning ordinance that appears to permit a use but also imposes

conditions rendering that use impossible. In both situations, the inability to develop the

land for a permitted use is caused by the actions of third parties. Like the zoning

ordinance in Montgomery Crossing, the Zoning Ordinance sub judice permits a use on

land that was rendered unusable for that purpose by the intervening actions of a third

party. Other than its setback provision, nothing in the Zoning Ordinance restricts the

placement of billboards in the B-1 zoning district.

       Outdoor attempts to distinguish the Commonwealth Court’s saturation precedents

by arguing that these cases were premised upon the potential for future development of

the challenger’s proposed use notwithstanding the saturation of the land with other

permitted uses. There is no more or less potential for the future construction of a billboard

in the B-1 zoning district involved in this case than there was for an apartment building in

Kaiserman or a mobile home park in Montgomery Crossing. We can hypothesize that the

Turnpike could someday be moved or demolished, ending the applicability of Section

445.4(b)(2)(i), to the same extent that we can speculate that the permitted uses in

Kaiserman and Montgomery Crossing could, someday, be altered or demolished so as

to free the land for apartment buildings or a mobile home park.



60     523 A.2d 1208, 1211 (Pa. Cmwlth. 1987).


                                      [J-5-2022] - 22
      Outdoor believes that its challenge to the Zoning Ordinance is not resolved by

examining whether the ordinance was exclusionary when enacted.              As we have

explained, de facto exclusion is established when a zoning ordinance excludes a

permitted use. A successful challenger alleging de facto exclusion will have to establish

that a municipality’s zoning ordinance, rather than some other cause, is the source of the

exclusion. The exercise of looking back in time to the circumstances that existed when

the ordinance was enacted focuses the inquiry on what the zoning ordinance

accomplished, as distinguished from the impact of any other actors or circumstances.

Actions by state, local, or private entities cannot be attributed to the Township’s Zoning

Ordinance. Although the Kaiserman court examined whether the ordinance, at the time

of enactment, was exclusionary, it did so to establish that the intervening development,

rather than the zoning ordinance, accomplished the exclusion.

      Habit OPCO is not persuasive authority to find exclusionary zoning here. In Habit

OPCO, the landowner filed a validity challenge to the municipality’s zoning ordinance,

asserting that the ordinance purported to permit methadone treatment facilities but

restricted the location with a setback requirement such that no location could

accommodate the use.       In particular, the ordinance required methadone treatment

facilities to be at least 1000 feet from existing developments. Because there was no

parcel of land on which it was possible to comply with the setback requirement, the

Commonwealth Court found that the ordinance was de facto exclusionary. Defending the

ordinance, the municipality argued that the ordinance should be judged at the time of its

enactment, and that the challenger failed to produce evidence that the ordinance was

exclusionary when enacted. The Commonwealth Court rejected this argument, observing

that it had never imposed such a requirement on a challenger.61

61    Habit OPCO, 2011 WL 10858496 at *3.


                                     [J-5-2022] - 23
       Habit OPCO is not analogous to this case or to saturation cases.62 The exclusion

in Habit OPCO was the result of the zoning ordinance itself, as it is in all cases of

exclusionary zoning. Because there was no area in the zoning district that simultaneously

could support a methadone clinic and accommodate the ordinance’s setback

requirement, the use was illusory ab initio under the zoning ordinance itself.            The

Commonwealth Court recognized this distinction, supporting its decision with citations to

cases of exclusionary zoning which, by definition, are premised upon the zoning

ordinance itself.63 Relying on this precedent, the Habit OPCO court held that the setback

requirement applicable to methadone clinics rendered the zoning ordinance exclusionary.

Although it declined to require a challenger to prove that an ordinance was exclusionary

when enacted, the Commonwealth Court faithfully required the challenger to prove that

the ordinance itself was exclusionary, i.e., that it was the cause of the impossibility. Unlike

Habit OPCO, it is not the Zoning Ordinance that precludes billboards in the Township, but

the development of property and the regulations imposed as a result of that development.

       Were Outdoor’s position to prevail, it would impose a constitutional obligation on

municipalities continuously to review and update their zoning ordinances to account for

governmental regulations and the impact of development by third parties, and to ensure

that various uses are permitted and possible in the municipality. There is no basis in the

law to impose this requirement. Municipalities have no duty to review and revise their


62      See id. (“Habit OPCO does not assert that all of the C-4 District has been
developed; rather, it asserts that the setback requirement [of the zoning ordinance]
precludes it from locating a methadone clinic anywhere in the C-4 District, developed or
not.”).
63     See id. at *4 (citing Eller, 198 A.2d 863 (invalidating as exclusionary an ordinance
that required any mushroom house to be 1000 feet from a property boundary);
Greenwood Twp. v. Kefo, Inc., 416 A.2d 583 (Pa. Cmwlth. 1980) (finding zoning
ordinance’s setback requirements exclusionary)).




                                       [J-5-2022] - 24
zoning ordinances or to rezone for a particular use where a property owner’s use is limited

by third parties, including through governmental regulations beyond the municipality’s

control. Like the Commonwealth Court in Montgomery Crossing, we decline to impose

such a duty.64

       Imposing an ongoing constitutional obligation to respond to regulations by rezoning

to guarantee locations for regulated uses would be inconsistent with sound municipal

planning. In a developed and regulated municipality, it would not be uncommon to find

areas that are saturated with development or regulated by state or federal agencies. To

force municipalities continuously to rezone in order to account for development and

intervening regulations, and constantly to locate particular uses where they are not

prohibited by such regulations, would be contrary to sound land use planning, the purpose

of which is to divide land within a community into different zones permitting distinct uses

that reflect “the character of the municipality, the needs of the citizens and the suitabilities

and special nature of particular parts of the municipality.”65 Zoning ordinances are

adopted following significant planning and consideration of where, and to what extent, to

permit certain uses throughout a municipality, formed following consultation with land use

experts.   Imposing an additional, limitless obligation to review and revise zoning

ordinances to determine the impact of governmental regulation on the zoning scheme or




64     Montgomery Crossing, 758 A.2d at 291; see also Larock, 961 A.2d at 927 (“A
municipality should not necessarily be required to designate a new area for mineral
extraction where an established mineral extraction zone within the township has been
depleted.”).
65     53 P.S. § 10603(i); see also Kaiserman, 348 A.2d at 41 (“To allow open ground in
a township to be used for any purpose whatever solely because little or no undeveloped
land remains in areas properly zoned for that purpose would be the antithesis of that
sound planning which is the rationale for all zoning.”).




                                        [J-5-2022] - 25
on individual parcels in the municipality would far exceed the constitutional requirements

that attend land use planning as codified in zoning ordinances.66

       Questions regarding Outdoor’s remedy confirm that this case does not involve

exclusionary zoning. In its challenge to the Board, Outdoor indicated that it desired site-

specific relief.67 When a property owner successfully establishes that a zoning ordinance

is de facto exclusionary, the success is premised upon establishing that the ordinance on

its face permits the proposed use, but under such conditions that the use cannot in fact

be accomplished.68 The unlawful de facto exclusion may be cured by eliminating the

ordinance’s restrictions that caused the exclusion, while leaving the remainder of the

ordinance intact.69 As a result, the landowner can develop the proposed use “according

to the explicit terms of the ordinance that remain.”70 To the extent that a de facto exclusion


66      The MPC details a municipality’s powers and responsibilities with respect to zoning
and land development, and requires a municipality to review its comprehensive plan every
ten years. 53 P.S. § 10301(c). No similar statutory obligation requires periodic review of
a municipality’s zoning ordinances. Under the doctrine of expressio unius est exclusio
alterius, “the inclusion of a specific matter in a statute implies the exclusion of other
matters.” Thompson v. Thompson, 223 A.3d 1272, 1277 (Pa. 2020). Although the
legislature could impose a review requirement for zoning ordinances, it has thus far
declined to do so.

       There presently is no allegation that the Township has failed to comply with the
Phoenixville Regional Comprehensive Plan or that the Township has an obligation under
the comprehensive plan to update its Zoning Ordinance. The issue accepted for review
solely relates to whether the Township has, through its Zoning Ordinance, de facto
excluded billboards.
67      See Br. of Challenger, Zoning Hearing Bd., at 16 (“Charlestown Outdoor, LLC is
entitled to site specific relief under the MPC in prevailing on its validity challenge.”).
68     Exeter, 962 A.2d at 659.
69     H.R. Miller Co., Inc. v. Bd. of Supervisors of Lancaster Twp., 605 A.2d 321, 325
(Pa. 1992).
70     Id.




                                       [J-5-2022] - 26
challenger is successful, that success is limited to obtaining “the opportunity to acquire

and develop property in the zone where the use is permitted.”71 If the defect Outdoor

asserted could not be cured by severing restrictive provisions of the ordinance, then “the

case stands in the same posture as one involving a de jure exclusion. The sole remedy

is to allow the use somewhere, and . . . the successful litigant must receive that benefit in

the form of at least partial approval of the proposal.”72

       Were Outdoor to succeed in its de facto exclusion challenge, neither severing the

restrictions of the Zoning Ordinance that rendered the permitted use impossible nor

allowing Outdoor to erect a billboard on the Property would be available as a remedy. As

we have shown, the permitted use is not made impossible by application of the Zoning

Ordinance, and there is nothing restrictive in the Zoning Ordinance to sever. Nor would

Outdoor be able to erect a billboard on the Property, in view of PennDOT’s regulatory

500-foot interchange setback requirement. Nor does it appear that Outdoor would prefer

instead to be permitted to erect billboards elsewhere in the Township. Before the Board,

Outdoor established that the primary determinant for placing billboards along the Turnpike

is the amount of vehicular traffic at this site, making the Property ideal from an advertising

standpoint. Outdoor would be unable to capitalize on equivalent advertising potential

elsewhere in the Township. The relief that Outdoor seeks can come only from PennDOT,

not from the Township, a circumstance that further demonstrates the absence of a de

facto exclusion in the Zoning Ordinance.73



71     Id.
72     Id.
73     In Justice Brobson’s view, the PennDOT regulation has preempted the Zoning
Ordinance, and the Zoning Ordinance is, therefore, de jure exclusionary. Justice Brobson
favors vacating the Commonwealth Court’s decision and remanding for consideration of



                                       [J-5-2022] - 27
       IV.    Conclusion

       When the Zoning Ordinance created the B-1 district and permitted billboards in this

district, it did not impose conditions that rendered this use impossible. It was not until

several years later that the Turnpike ramp and the regulations that it triggered operated

to preclude billboards in the B-1 district. We agree with the Commonwealth Court, the

trial court, and the Board, that the condition prohibiting billboards was not imposed by the

Township, but rather by PennDOT. Because the restriction complained of does not arise

from the Zoning Ordinance, the Zoning Ordinance is not de facto exclusionary. We affirm

the Commonwealth Court’s order.74

       Chief Justice Baer and Justices Todd, Donohue and Dougherty join the opinion.

       Justice Mundy files a dissenting opinion.

       Justice Brobson files a dissenting opinion.



whether the Zoning Ordinance’s invalidity is saved by the comprehensive municipal plan
in which the Township participates under Section 916.1(h) of the MPC.

       As Justice Brobson recognizes, however, Outdoor has not advanced a preemption
argument in this case or argued that the Ordinance is de jure exclusionary. Dissenting
Op. at 10, n.12 (Brobson, J.). The sole issue that we granted allocatur to resolve is
whether a de facto exclusion challenge “is determined as of the time of enactment of the
ordinance” and without regard to the effect of “other laws and regulations.” 266 A.3d at
450. This issue does not encompass a de jure exclusion argument or a preemption
argument which, in any event, Outdoor does not advance. Because we conclude that the
Zoning Ordinance is not exclusionary, there is no need to remand to the Commonwealth
Court to resolve whether Section 916.1(h) of the MPC saves the Zoning Ordinance.
74      Outdoor has filed a motion to strike portions of the Township’s brief under
Pa.R.A.P. 123(b) as being beyond the scope of this appeal. According to Outdoor, the
only issue in this case is whether the Zoning Ordinance is exclusionary. To the extent
the Township relies on Section 916.1(h) of the MPC or argues that Outdoor would not be
entitled to site-specific relief because Outdoor declined to submit building plans to the
Board, Outdoor asserts that these arguments are beyond the scope of this appeal.

We deny as moot Outdoor’s motion to strike. We have resolved this appeal in accord
with the issue before the Court by determining that the Zoning Ordinance is not de facto



                                      [J-5-2022] - 28
exclusionary, without regard to Section 916(h) or to Outdoor’s decision not to include
building plans with its validity challenge.